DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit must be given a reference numeral and shown or the feature(s) canceled from the claim(s). The fan must be illustrated, as well, numeral 3 appears to be pointing to space? The convex edges of the luminous body, and the remaining details of claims 6, 10, & 11 should be clearly illustrated. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are further objected to because several disclosed elements appear to be inconsistent with the drawings, and the drawings are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. For example, how is element 101 a luminous body equipped with light modules, and where are the light modules illustrated? Is this aspect “LEDs” or “light emitting diodes”? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “inner wall” when there is only one wall illustrated, “block” with no discussion of the form or function, “inducer” which is completely inconsistent with the 
The specification is generally narrative and indefinite, failing to conform to current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Appropriate correction is required.
The disclosure is objected to because of the following informalities: many inconsistencies are found throughout the specification, including, as non-limiting examples: how are the light modules supported by the specification? What is the form and function of block element 104? How can the device have a shell, a sidewall, and an inner wall, when only one wall appears to be illustrated, and thus disclosed? How is the “mosquito box” a box in the traditional sense, since a box is typically cuboid in shape? A thorough review of the disclosure should include a review for consistency, and appropriate correction is required. 

Claim Objections
Claims 1-12 are objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. Claim 3 is further objected to since “whose” does not apply to objects, and please amend “of by”. Claims 6, 10, & 11 are further objected to: “claims” should be replaced with --claim--. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below is a list of exemplary list of clarity issues that, when resolved, may bring more clarity issues to light.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
The term “effective” in claim 1 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further regarding Claim 2, how can the shell be “armed with” an opening?
Further RE Claims 6, 10, & 11, it is unclear how something can be “configured as a loop” - further, it is unclear how a luminous body, for example, an LED or lightbulb (as best understood), has a convex edge which is in a loop? Note that a loop is typically made of rope or something flexible. The remainder of each claim is increasingly unclear, and none of these concepts appear to be illustrated.  
Above is a list of exemplary clarity and support issues found throughout the claims, and in light of these, the prior art rejection is as best understood in light of the disclosure, with a heavy reliance on the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, & 10 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Cogley (US 10,021,869).
For Claim 1, Cogley discloses a mosquito killer (title) comprising: a shell (the housing of the components forming the killing assembly 200, as illustrated in Figure 5); a control unit (all of 
For Claim 2, Cogley discloses the mosquito killer of claim 1, and Cogley further discloses wherein the shell is armed with an opening at a bottom (124 form openings through the bottom of 104) and wherein the mosquito killing part is located between an inner wall of the shell and the luminous body (the killing part detailed above is within element 200, the upper limit is where the lights are mounted, and the lower limit is formed by lower dish 104).
For Claim 3, Cogley discloses the mosquito killer of by claim 2, and Cogley further discloses wherein the mosquito inducer is fixed within the shell (the grid is within lower dish 106) and above the fan whose air inlet goes upward and air outlet goes downward (given that there are no points of reference, the fan inlet points upward, and the outlet points down toward the base of the device, such that the fan causes suction).
For Claim 4, Cogley discloses the mosquito killer of claim 3, and Cogley further discloses wherein the fan is equipped with a rotor and a bracket connected with the inner wall of the shell, with the rotor inside the bracket (as noted by “the central fan motor being mounted 
For Claim 6, Cogley discloses the mosquito killer of claims 3, and Cogley further discloses wherein a convex edge of the luminous body is configured as a loop (note the spiral shape of the LED light string, Fig. 2), with an upper end of the convex edge linked to a lower end of the fan (the whole device is “linked” since it is assembled during use), and wherein the loop has multiple holes at a side wall (wherein the LEDs are visible through the sidewall, as clearly illustrated in Fig. 1).
For Claim 10, Cogley discloses the mosquito killer of claim 4, Cogley further discloses wherein a convex edge of the luminous body is configured as a loop (note the spiral shape of the LED light string, Fig. 2), with an upper end of the convex edge linked to a lower end of the fan (the whole device is “linked” since it is assembled during use), and wherein the loop has multiple holes at a side wall (wherein the LEDs are visible through the sidewall, as clearly illustrated in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cogley as applied to claim 3 above.

Cogley is silent to the mosquito box being within the shell and below the fan. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the fan of Cogley near element 102 and within the shell of 200, such that the fan draws air more efficiently through the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
For Claim 7, Cogley discloses the mosquito killer of claim 5, and Cogley further discloses further comprising a space between a side wall of the luminous body and an inner wall of the shell, and wherein the mosquito box is located beneath the space (a space is formed within 200 such that the upper limit is where the lights are mounted, and the lower limit is formed by lower dish 104).
Cogley is silent to the mosquito box being in the space.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide another mosquito box 42 of Cogley in place of 126 and within the shell of 200, in order to make sure to catch every mosquito attracted to the system, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For Claim 11, Cogley discloses the mosquito killer of claim 5, Cogley further discloses wherein a convex edge of the luminous body is configured as a loop (note the spiral shape of the LED light string, Fig. 2), with an upper end of the convex edge linked to a lower end of the fan (the whole device is “linked” since it is assembled during use), and wherein the loop has multiple .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cogley as applied to claim 7 above, and further in view of Mah (US 6,134,826).
For Claim 8, Cogley discloses the mosquito killer of claim 7.
Cogley is silent to further comprising a slot at an upper end of an outer wall of the mosquito box; and a block on an inner wall of the shell, with the block inserted in the slot.
Mah, like prior art above, teaches an insect trap (title) further comprising a slot at an upper end of an outer wall of mosquito box (the tray 25 as removable via opening in the sidewall); and a block (25) on an inner wall of the shell, with the block inserted in the slot (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the outer wall of the device of Cogley with a slot for the easy removal of the mosquito box as taught by Mah, in order to provide an easily maintained system with minimal effort.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cogley as applied to claim 7 above, and further in view of Woodruff (US 4,819,370).
For Claim 9, Cogley discloses the mosquito killer of claim 7.
Cogley is silent to wherein the mosquito box includes several air vents at a bottom.
Woodruff, like prior art above, teaches an insect killing device (title) further comprising several air vents opposite an inlet (Col. 1, line 61-Col. 2, line 11).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cogley in view of Mah as applied to claim 8 above, and further in view of Woodruff.
For Claim 12, Cogley discloses the mosquito killer of claim 8. 
Cogley is silent to wherein the mosquito box includes several air vents at a bottom.
Woodruff, like prior art above, teaches an insect killing device (title) further comprising several air vents opposite an inlet (Col. 1, line 61-Col. 2, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cogley with vents at the bottom as taught by Woodruff, in order to provide an effective suction device. Note that fans do not work well in sealed environments, so it would have been obvious to provide air outlets through the bottom of the device to create suction, as discussed in Cogley.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN T BARLOW/Examiner, Art Unit 3643